Citation Nr: 0938878	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral tinea pedis 
with onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1980 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in April 2006.  In a 
statement in August 2006, the Veteran stated that he was 
using a topical corticosteroid and taking a prescribed 
medication for his skin condition for over six weeks.  As it 
is unclear whether the prescribed medication equates to 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, a reexamination under 
38 C.F.R. § 3.327 is necessary to verify the current severity 
of the disability.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf, 
the records of his prescription for 
Zyrtec or a statement from his 
physician regarding the prescription, 
including the date prescribed, the 
duration of treatment, and the 
condition or symptom which the 
medication was intended to treat. 

2.  Afford the Veteran a VA examination 
to determine the current severity of 
bilateral tinea pedis with 
onychomycosis. 

The examiner is asked to comment on:

a). The percentage of the body affected 
by the condition and the percentage of 
the exposed area affected by the 
condition, if any; and, 

b). Whether the prescription for Zyrtec 
equates to systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, as described 
in rating criteria under Diagnostic 
Code 7806.  

The claims folder should be provided to 
the examiner. 

3. On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
